lN THE SUPREME COURT OF PENNSYLVAN|A

OFF|CE OF D|SC|PL|NARY COUNSEL, : No. 2140 DisCip|inary DoCket No. 3

 

Petitioner : Nos. 21 and 150 DB 2013
v. : Attorney Registration No. 48490
KEV|N l\/|ARK KALLENBACH : (Erie County)
Respondent
ORDER
PER CUR|AM

AND NOW, this 27th day of April, 2017, a Rule having been entered by this Court
on February 23, 2017 pursuant to Pa.R.D.E. 208(h), directing Respondent to show
cause why the stayed suspension order of this Court should not be modified, and upon
consideration of the responses filed, Respondent is directed to serve a three-month
suspension, followed by a twenty-one-month period of probation, subject to the same
conditions imposed by the l\/|ay 11, 2015 order. Respondent is directed to comply with
all the provisions of Pa.R.D.E. 217.

Respondent shall pay the additional expenses incurred as a result of the

revocation proceedings. See Pa.R.D.E. 208(g).